Name: 85/149/EEC: Council Decision of 18 February 1985 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Swiss Confederation on research and development in the field of wood as a renewable raw material
 Type: Decision
 Subject Matter: wood industry;  international trade;  Europe;  research and intellectual property
 Date Published: 1985-02-26

 Avis juridique important|31985D014985/149/EEC: Council Decision of 18 February 1985 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Swiss Confederation on research and development in the field of wood as a renewable raw material Official Journal L 058 , 26/02/1985 P. 0021 Spanish special edition: Chapter 16 Volume 1 P. 0218 Portuguese special edition Chapter 16 Volume 1 P. 0218 *****COUNCIL DECISION of 18 February 1985 concerning the conclusion of the Cooperation Agreement between the European Economic Community and the Swiss Confederation on research and development in the field of wood as a renewable raw material (85/149/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 82/402/EEC of 17 May 1982 adopting a research and development programme (1982 to 1985) in the raw materials sector (1), including a subprogramme on wood as a renewable raw material, and in particular Article 7 (1) thereof, Having regard to Council Decision 83/329/EEC of 14 June 1983 on the conclusion of the Cooperation Agreement between the European Economic Community and the Kingdom of Sweden on a European research and development programme in the field of wood as a renewable raw material (2), Having regard to the draft Decision submitted by the Commission, Whereas, pursuant to Article 7 (2) of Decision 82/402/EEC and Article 10 (3) of the abovementioned Agreement, the Commission has negotiated an Agreement with the Swiss Confederation in order to coordinate the European programme and the Swiss programme; whereas this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Cooperation Agreement between the European Economic Community and the Swiss Confederation on research and development in the field of wood as a renewable raw material is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 7 (1) of the Agreement (3). Done at Brussels, 18 February 1985. For the Council The President G. ANDREOTTI (1) OJ No L 174, 21. 6. 1982, p. 23. (2) OJ No L 185, 8. 7. 1983, p. 20. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.